Citation Nr: 1444077	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for right shoulder condition.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1976 to April 1980 and from February 1981 to February 1997.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent credible medical evidence is against a finding that the Veteran's right shoulder condition is due to active service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp 2012); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in June 2009 and April 2009.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), VA medical records, private medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA examination was obtained in April 2011. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The report includes clinical examinations, and the Veteran's reported symptoms. The report provides findings relevant to the criteria for service connection and for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to these claims. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection is evidence of a current disability. An April 2011 VA medical examination reflects the Veteran has been diagnosed with degenerative joint disease of the right acromioclavicular joint with inferior osteophyte off the distal clavicle status post decompression surgery for adhesive capsulitis. The claims folder reflects that the Veteran underwent manipulation under anesthesia for adhesive capsulitis of the right shoulder. (See March 4, 2010 community hospital operative report). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty he injured his right shoulder. (See August 2010 statement in support of claim). The Veteran's STRs reflect he was treated for a muscle strain while in service. (See January 3, 1989 chronological record of medical care). The Veteran was later diagnosed with a right deltoid strain after injuring himself while doing some heavy lifting. (See January 13, 1989 chronological record of  medical care). The Veteran later complained of right shoulder pain that arose shortly after receiving a flu shot. (See December 4, 1996). The Board finds that based on the above evidence, the Veteran's assertion that he injured his right shoulder in service is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). As such, the Board finds that an element of a service connection claim, injury in service, has been met (i.e. injury to right shoulder).

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In the April 2011 VA medical examination, the examiner opined that the Veteran's degenerative joint disease of the right shoulder status post decompression of adhesive capsulitis is less likely than not secondary to the Veteran's treatment for shoulder strain in service. The examiner explained the claims folder does not reflect a chronic shoulder condition that would link the in-service incident with the Veteran's current condition. The Board notes that the April 2011 examiner did not mention the Veteran's December 1996 treatment for his right shoulder pain. However, the Board finds taking the claims folder as a whole; the evidence is against a finding that the Veteran's current right shoulder condition is causally related to his military service. 

Additionally, the claims folder reflects that the earliest clinical evidence in regard to the Veteran's right shoulder post-service, is in November 2009, 12 years after separation and five months after filing this claim. (See November 2009 radiologic examination report and June 2009 statement in support of claim). In an April 2009 VA Gulf War registry examination, the Veteran does not mention his right shoulder condition; however, mentions the frequent tearing of his eyes due to allergies, bilateral tinnitus, knee and back pain. Furthermore, in the Veteran's March 1997 application for compensation or pension, he does not mention a right shoulder condition; however, he mentions hearing loss, chronic knee condition, chronic lower back condition, and stitches he received while being treated for two accidents. The Board finds that if the Veteran had experienced chronic pain within his right shoulder, he would have reported it as he has done so with other symptoms in the past. 

In the present claim, there is no clinical opinion which supports a causal relationship between the Veteran's right shoulder condition and active service. Furthermore, there is no credible evidence of continuity of symptoms. Thus, service connection is not warranted.
	
The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of degenerative joint disease of the shoulder for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right shoulder condition is denied.



REMAND


The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. In April 2009, the Veteran averred he has sleep apnea related to service. (See VA Veteran's Application for Compensation and/or Pension.). The claims file reflects that the Veteran has a history of sleep apnea. (See April 2009 VA Gulf War registry examination). In addition, a September 2009 letter from the Veteran's physician reflects that the Veteran has been diagnosed and is being treated for sleep apnea. The September 2009 physician's letter indicated that the Veteran appears to have had sleep apnea since he was 29 years old. (See September 2009 private medical record). 

VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects not only that the Veteran has a current diagnosis of sleep apnea, but that he may have had the condition while in service. Furthermore, the evidence indicates that the claimed disability or symptoms may be associated with an event, injury, or disease during the Veteran's military active service.

In this case, without an adequate medical examination and or medical opinion in regards to sleep apnea, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and/or medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his sleep apnea, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for sleep apnea. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea is related to, or aggravated by, his military service. Any opinion should include a complete rationale.  The examiner should consider the entire claims file to include:  a.) the STRs, b.) the Veteran's statements associated with the claim, c.) the September 8, 2009 physician's letter, and d.) the April 2009 VA Gulf War registry examination.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


